—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of disposition adjudging Lakeesha R., his 14-year-old daughter, to be an abused child and, by reason of that abuse, adjudging his other three daughters to be neglected children. There is no merit to his contention that petitioner failed to corroborate Lakeesha’s out-of-court statements. Lakeesha’s mother testified that she told investigators that she saw respondent lying naked in bed with Lakeesha and that Lakeesha was wearing only a T-shirt pulled above her breasts. That testimony and the testimony of a validation expert corroborate the child’s out-of-court statements (see, Matter of Nicole V., 71 NY2d 112; Matter of Chendo O., 193 AD2d 1083; Matter of Skye B., 185 AD2d 880).
Petitioner sustained its burden of proving by a preponderance of evidence that respondent sexually abused Lakeesha. The fact that Lakeesha recanted her initial out-of-court statements does not render those statements incredible as a matter of law (see, Matter of N. & G. Children, 176 AD2d 504). Family *966Court, based principally upon the validator’s testimony, credited Lakeesha’s initial out-of-court statements, and there is no basis in this record to disturb the court’s resolution of credibility issues (see, Matter of Karrie B., 207 AD2d 1002, lv denied 84 NY2d 812; Matter of Skye B., supra, at 881). (Appeal from Order of Jefferson County Family Court, Hunt, J.—Child Abuse and Neglect.) Present—Denman, P. J., Pine, Callahan, Balio and Davis, JJ.